Exhibit 10.02

 



INSPYR THERAPEUTICS, INC. (FKA GENSPERA, INC.)

 

CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT

 

 

 

Employee Name: Christopher Lowe

 

Effective Date: August 2, 2016

 

As a condition of my becoming employed (or my employment being continued) by
Inspyr Therapeutics, Inc. (fka GenSpera, Inc.), a Delaware corporation, or any
of its current or future subsidiaries, affiliates, successors or assigns
(collectively, the “Company”), and in consideration of my employment with the
Company and my receipt of the compensation now and hereafter paid to me by the
Company, I agree to the following:

 

1.                  Relationship. This Agreement will apply to my employment
relationship with the Company. If that relationship ends and the Company, within
a year thereafter, either re-employs me or engages me as a consultant, I agree
that this Agreement will also apply to such later employment or consulting
relationship, unless the Company and I otherwise agree in writing. Any such
employment or consulting relationship between the Company and me, whether
commenced prior to, upon or after the date of this Agreement, is referred to
herein as the “Relationship.”

 

2.                  Duties. I will perform for the Company such duties as may be
designated by the Company from time to time or that are otherwise within the
scope of the Relationship and not contrary to instructions from the Company.
During the Relationship, I will devote my entire best business efforts to the
interests of the Company and will not engage in other employment or in any
activities detrimental to the best interests of the Company without the prior
written consent of the Company.

 

3.                  Confidential Information.

 

(a)                Protection of Information. I agree, at all times during the
term of the Relationship and thereafter, to hold in strictest confidence, and
not to use, except for the benefit of the Company to the extent necessary to
perform my obligations to the Company under the Relationship, and not to
disclose to any person, firm, corporation or other entity, without written
authorization from the Company in each instance, any Confidential Information
(as defined below) that I obtain, access or create during the term of the
Relationship, whether or not during working hours, until such Confidential
Information becomes publicly and widely known and made generally available
through no wrongful act of mine or of others who were under confidentiality
obligations as to the item or items involved. I further agree not to make copies
of such Confidential Information except as authorized by the Company.

 

 -1- 

 



(b)               Confidential Information. I understand that “Confidential
Information” means information and physical material not generally known or
available outside the Company and information and physical material entrusted to
the Company in confidence by third parties. Confidential Information includes,
without limitation: (i) Company Inventions (as defined below); (ii) technical
data, trade secrets, know-how, research, product or service ideas or plans,
software codes and designs, developments, inventions, laboratory notebooks,
processes, formulas, techniques, biological materials, mask works, engineering
designs and drawings, hardware configuration information, lists of, or
information relating to, suppliers and customers (including, but not limited to,
customers of the Company on whom I called or with whom I became acquainted
during the Relationship), price lists, pricing methodologies, cost data, market
share data, marketing plans, licenses, contract information, business plans,
financial forecasts, historical financial data, budgets or other business
information disclosed to me by the Company either directly or indirectly,
whether in writing, electronically, orally, or by observation.

 

(c)                Third Party Information. My agreements in this Section 3 are
intended to be for the benefit of the Company and any third party that has
entrusted information or physical material to the Company in confidence.

 

(d)               Other Rights. This Agreement is intended to supplement, and
not to supersede, any rights the Company may have in law or equity with respect
to the protection of trade secrets or confidential or proprietary information.

 

4.                  Ownership of Inventions.

 

(a)                Inventions Retained and Licensed. I have attached hereto, as
Exhibit A, a complete list describing with particularity all Inventions (as
defined below) that, as of the Effective Date, belong solely to me or belong to
me jointly with others, and that relate in any way to any of the Company’s
proposed businesses, products or research and development, and which are not
assigned to the Company hereunder; or, if no such list is attached, I represent
that there are no such Inventions at the time of signing this Agreement.

 

(b)               Use or Incorporation of Inventions. If in the course of the
Relationship, I use or incorporate into a product, process or machine any
Invention not covered by Section 4(d) of this Agreement in which I have an
interest, I will promptly so inform the Company. Whether or not I give such
notice, I hereby irrevocably grant to the Company a nonexclusive, fully paid-up,
royalty-free, assumable, perpetual, worldwide license, with right to transfer
and to sublicense, to practice and exploit such Invention and to make, have
made, copy, modify, make derivative works of, use, sell, import, and otherwise
distribute under all applicable intellectual properties without restriction of
any kind.

 

(c)                Inventions. I understand that “Inventions” means discoveries,
developments, concepts, designs, ideas, know how, improvements, inventions,
trade secrets and/or original works of authorship, whether or not patentable,
copyrightable or otherwise legally protectable. I understand this includes, but
is not limited to, any new product, machine, article of manufacture, biological
material, method, procedure, process, technique, use, equipment, device,
apparatus, system, compound, formulation, composition of matter, design or
configuration of any kind, or any improvement thereon. I understand that
“Company Inventions” means any and all Inventions that I may solely or jointly
author, discover, develop, conceive, or reduce to practice during the period of
the Relationship, except as otherwise provided in Section 4(g) below.

 

 -2- 

 



(d)               Assignment of Company Inventions. I agree that I will promptly
make full written disclosure to the Company, will hold in trust for the sole
right and benefit of the Company, and hereby assign to the Company, or its
designee, all my right, title and interest throughout the world in and to any
and all Company Inventions. I further acknowledge that all Company Inventions
that are made by me (solely or jointly with others) within the scope of and
during the period of the Relationship are “works made for hire” (to the greatest
extent permitted by applicable law) and are compensated by my salary. I hereby
waive and irrevocably quitclaim to the Company or its designee any and all
claims, of any nature whatsoever, that I now have or may hereafter have for
infringement of any and all Company Inventions.

 

(e)                Maintenance of Records. I agree to keep and maintain adequate
and current written records of all Company Inventions made by me (solely or
jointly with others) during the term of the Relationship. The records may be in
the form of notes, sketches, drawings, flow charts, electronic data or
recordings, laboratory notebooks, or any other format. The records will be
available to and remain the sole property of the Company at all times. I agree
not to remove such records from the Company’s place of business except as
expressly permitted by Company policy which may, from time to time, be revised
at the sole election of the Company for the purpose of furthering the Company’s
business. I agree to deliver all such records (including any copies thereof) to
the Company at the time of termination of the Relationship as provided for in
Sections 5 and 6.

 

(f)                Patent and Copyright Rights. I agree to assist the Company,
or its designee, at its expense, in every proper way to secure the Company’s, or
its designee’s, rights in the Company Inventions and any copyrights, patents,
trademarks, mask work rights, moral rights, or other intellectual property
rights relating thereto in any and all countries, including the disclosure to
the Company or its designee of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments,
recordations, and all other instruments which the Company or its designee shall
deem necessary in order to apply for, obtain, maintain and transfer such rights,
or if not transferable, waive such rights, and in order to assign and convey to
the Company or its designee, and any successors, assigns and nominees the sole
and exclusive right, title and interest in and to such Company Inventions, and
any copyrights, patents, mask work rights or other intellectual property rights
relating thereto. I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue during and at all times after the end of the Relationship and until the
expiration of the last such intellectual property right to expire in any country
of the world. I hereby irrevocably designate and appoint the Company and its
duly authorized officers and agents as my agent and attorney-in-fact, to act for
and in my behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the application for, prosecution,
issuance, maintenance or transfer of letters of patents, copyright, mask work
and other registrations related to such Company Inventions. This power of
attorney is coupled with an interest and shall not be affected by my subsequent
incapacity.

 

 -3- 

 



(g)               Exception to Assignments. I understand that the Company
Inventions will not include, and the provisions of this Agreement requiring
assignment of inventions to the Company do not apply to, any invention which
qualifies fully for exclusion under the provisions of applicable state law, if
any, attached hereto as Exhibit B. In order to assist in the determination of
which inventions qualify for such exclusion, I will advise the Company promptly
in writing, during and after the term of the Relationship, of all Inventions
solely or jointly conceived or developed or reduced to practice by me during the
period of the Relationship.

 

5.                  Company Property; Returning Company Documents. I acknowledge
and agree that I have no expectation of privacy with respect to the Company’s
telecommunications, networking or information processing systems (including,
without limitation, files, e-mail messages, and voice messages) and that my
activity and any files or messages on or using any of those systems may be
monitored at any time without notice. I further agree that any property situated
on the Company’s premises and owned by the Company, including disks and other
storage media, filing cabinets or other work areas, is subject to inspection by
Company personnel at any time with or without notice. I agree that, at the time
of termination of the Relationship, I will deliver to the Company (and will not
keep in my possession, recreate or deliver to anyone else) any and all devices,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, laboratory notebooks, materials, flow charts,
equipment, other documents or property, or reproductions of any of the
aforementioned items developed by me pursuant to the Relationship or otherwise
belonging to the Company, its successors or assigns.

 

6.                  Termination Certification. In the event of the termination
of the Relationship, I agree to sign and deliver the “Termination Certification”
attached hereto as Exhibit C; however, my failure to sign and deliver the
Termination Certification shall in no way diminish my continuing obligations
under this Agreement.

 

7.                  Notice to Third Parties. I understand and agree that the
Company may, with or without prior notice to me and during or after the term of
the Relationship, notify third parties of my agreements and obligations under
this Agreement.

 

8.                  Solicitation of Employees, Consultants and Other Parties. I
agree that during the term of the Relationship, and for a period of twenty-four
(24) months immediately following the termination of the Relationship for any
reason, whether with or without cause, I shall not either directly or indirectly
solicit, induce, recruit or encourage any of the Company’s employees or
consultants to terminate their relationship with the Company, or attempt to
solicit, induce, recruit, encourage or take away employees or consultants of the
Company, either for myself or for any other person or entity. Further, during
the Relationship and at any time following the termination of the Relationship
for any reason, whether with or without cause, I shall not use any Confidential
Information of the Company to negatively influence any of the Company’s clients
or customers from purchasing Company products or services or to solicit or
influence or attempt to influence any client, customer or other person either
directly or indirectly, to direct any purchase of products and/or services to
any person, firm, corporation, institution or other entity in competition with
the business of the Company.

 

 -4- 

 



9.                  At-Will Relationship. I understand and acknowledge that,
except as may be otherwise explicitly provided in a separate written agreement
between the Company and me, my Relationship with the Company is and shall
continue to be at-will, as defined under applicable law, meaning that either I
or the Company may terminate the Relationship at any time for any reason or no
reason, without further obligation or liability, other than those provisions of
this Agreement that explicitly survive the termination of the Relationship.

 

10.              Representations and Covenants.

 

(a)                Facilitation of Agreement. I agree to execute promptly, both
during and after the end of the Relationship, any proper oath, and to verify any
proper document, required to carry out the terms of this Agreement, upon the
Company’s written request to do so.

 

(b)               No Conflicts. I represent that my performance of all the terms
of this Agreement does not and will not breach any agreement I have entered
into, or will enter into, with any third party, including without limitation any
agreement to keep in confidence proprietary information or materials acquired by
me in confidence or in trust prior to or during the Relationship. I will not
disclose to the Company or use any inventions, confidential or non-public
proprietary information or material belonging to any previous client, employer
or any other party. I will not induce the Company to use any inventions,
confidential or non-public proprietary information, or material belonging to any
previous client, employer or any other party. I acknowledge and agree that I
have listed on Exhibit A all agreements (e.g., non-competition agreements,
non-solicitation of customers agreements, non-solicitation of employees
agreements, confidentiality agreements, inventions agreements, etc.), if any,
with a current or former client, employer, or any other person or entity, that
may restrict my ability to accept employment with the Company or my ability to
recruit or engage customers or service providers on behalf of the Company, or
otherwise relate to or restrict my ability to perform my duties for the Company
or any obligation I may have to the Company. I agree not to enter into any
written or oral agreement that conflicts with the provisions of this Agreement.

 

(c)                Voluntary Execution. I certify and acknowledge that I have
carefully read all of the provisions of this Agreement, that I understand and
have voluntarily accepted such provisions, and that I will fully and faithfully
comply with such provisions.

 

11.              General Provisions.

 

 -5- 

 



(a)                Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California, without giving effect to the principles of conflict of laws.

 

(b)               Entire Agreement. This Agreement sets forth the entire
agreement and understanding between the Company and me relating to its subject
matter and merges all prior discussions between us. No amendment to this
Agreement will be effective unless in writing signed by both parties to this
Agreement. The Company shall not be deemed hereby to have waived any rights or
remedies it may have in law or equity, nor to have given any authorizations or
waived any of its rights under this Agreement, unless, and only to the extent,
it does so by a specific writing signed by a duly authorized officer of the
Company, it being understood that, even if I am an officer of the Company, I
will not have authority to give any such authorizations or waivers for the
Company under this Agreement without specific approval by the Board of
Directors. Any subsequent change or changes in my duties, obligations, rights or
compensation will not affect the validity or scope of this Agreement.

 

(c)                Severability. If one or more of the provisions in this
Agreement are deemed void or unenforceable to any extent in any context, such
provisions shall nevertheless be enforced to the fullest extent allowed by law
in that and other contexts, and the validity and force of the remainder of this
Agreement shall not be affected.

 

(d)               Successors and Assigns. This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives, and my
successors and assigns, and will be for the benefit of the Company, its
successors, and its assigns.

 

(e)                Remedies. I acknowledge and agree that violation of this
Agreement by me may cause the Company irreparable harm, and therefore agree that
the Company will be entitled to seek extraordinary relief in court, including,
but not limited to, temporary restraining orders, preliminary injunctions and
permanent injunctions without the necessity of posting a bond or other security
(or, where such a bond or security is required, I agree that a $1,000 bond will
be adequate), in addition to and without prejudice to any other rights or
remedies that the Company may have for a breach of this Agreement.

 

(f)                ADVICE OF COUNSEL. I ACKNOWLEDGE THAT, IN EXECUTING THIS
AGREEMENT, I HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL
COUNSEL, AND I HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF
THE DRAFTING OR PREPARATION HEREOF.

 

 -6- 

 



 

The parties have executed this Agreement on the respective dates set forth
below, to be effective as of the Effective Date first above written.

 



COMPANY:   EMPLOYEE:       InSPYR THERAPEUTICS, INC. (FKA GenSpera, Inc.)  
Christopher Lowe, an Individual       By:                         Name:        
  Title:       (Signature)                 Date:       Date:                
Address:     Address:                



 

 

 -7- 

 

 

EXHIBIT A

 

LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED UNDER SECTION 4(a)

 



 
        Title          
   Date      Identifying Number
or Brief Description                



 

 

 

 

 

 

 

 

 

 

___ No inventions, improvements, or original works of authorship

 

___ Additional sheets attached

 

Signature of Employee:__________________________________________

 

Print Name of Employee:_________________________________________

 

Date:________________________________________________________

 

 -1- 

 

 

EXHIBIT B

 

Section 2870 of the California Labor Code is as follows:

 

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

Result from any work performed by the employee for the employer.

 

To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

_________

 

RCW 49.44.140 of the Revised Code of Washington is as follows:

 

(1) A provision in an employment agreement which provides that an employee shall
assign or offer to assign any of the employee’s rights in an invention to the
employer does not apply to an invention for which no equipment, supplies,
facilities, or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, unless (a) the invention relates
(i) directly to the business of the employer, or (ii) to the employer's actual
or demonstrably anticipated research or development, or (b) the invention
results from any work performed by the employee for the employer. Any provision
which purports to apply to such an invention is to that extent against the
public policy of this state and is to that extent void and unenforceable.

 

(2) An employer shall not require a provision made void and unenforceable by
subsection (1) of this section as a condition of employment or continuing
employment.

 

(3) If an employment agreement entered into after September 1, 1979, contains a
provision requiring the employee to assign any of the employee’s rights in any
invention to the employer, the employer must also, at the time the agreement is
made, provide a written notification to the employee that the agreement does not
apply to an invention for which no equipment, supplies, facility, or trade
secret information of the employer was used and which was developed entirely on
the employee’s own time, unless (a) the invention relates (i) directly to the
business of the employer, or (ii) to the employer's actual or demonstrably
anticipated research or development, or (b) the invention results from any work
performed by the employee for the employer.

 

 

 

 

EXHIBIT C

 

TERMINATION CERTIFICATION

 

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, flow charts, materials, equipment, other documents or property, or
copies or reproductions of any aforementioned items belonging to Inspyr
Therapeutics, Inc. (fka GenSpera, Inc.), a Delaware corporation, its
subsidiaries, affiliates, successors or assigns (collectively, the “Company”).

 

I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any Inventions (as defined therein), conceived or
made by me (solely or jointly with others) covered by that agreement.

 

I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.

 

I further agree that for twenty-four (24) months from the date of this
Certification, I shall not either directly or indirectly solicit, induce,
recruit or encourage any of the Company’s employees or consultants to terminate
their relationship with the Company, or attempt to solicit, induce, recruit,
encourage or take away employees or consultants of the Company, either for
myself or for any other person or entity. Further, I shall not at any time use
any Confidential Information of the Company to negatively influence any of the
Company’s clients or customers from purchasing Company products or services or
to solicit or influence or attempt to influence any client, customer or other
person either directly or indirectly, to direct any purchase of products and/or
services to any person, firm, corporation, institution or other entity in
competition with the business of the Company.

 



Date:                         (Employee’s Signature)                          
(Print Employee’s Name)  



 





 

